Citation Nr: 0835276	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected Diabetes Mellitus 
type II.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in December 2005, and a substantive appeal was 
received in January 2006.  The veteran testified at a hearing 
before the Board in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
hypertension caused by the veteran's service-connected 
Diabetes Mellitus type II.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should respond 
to the following:

a) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the veteran's hypertension is 
causally related to the veteran's active 
duty service?  

b) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hypertension was caused by the 
veteran's service-connected Diabetes 
Mellitus type II?  

c)  is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hypertension was aggravated by 
the service-connected Diabetes Mellitus 
type II?

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for hypertension, to 
include as secondary to service-connected 
Diabetes Mellitus type II.  The veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
